In an action to recover damages for injuries to person and property alleged to have been sustained when a floor collapsed in a building owned by defendant 19-29 Rockwell, Inc., and leased to the appellants, the complaint was dismissed as to defendant Rockwell, and the jury rendered a verdict for $12,500 in favor of respondent against appellants. The appeal is from the judgment entered thereon, limited by appellants’ brief to a claim only that the verdict is excessive. Judgment, insofar as it is in favor of respondent against appellants, reversed and a new trial granted, with costs to abide the event, unless respondent within 10 days after the entry of the order hereon stipulate to reduce the verdict to $9,500, in which event the judgment *749ns so reduced is unanimously affirmed, without costs. In our opinion the verdict is excessive. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.